DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed January 26, 2021, has been entered.  Claims 1-11 and 15-21 are currently pending in the application.  Claims 22 and 23 have been cancelled.  All previous rejections of claims 22 and 23 have been withdrawn in view of the cancellation of claims 22 and 23.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-5, 8-11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (WO 2013/096420).
Regarding claims 1 and 8, Prakash et al. teach a steviol glycoside composition that is a sweetener composition comprising rebaudioside D, rebaudioside M (same as rebaudioside X), and rebaudioside A, where each can vary from about 1% by weight to 99% by weight (p. 31 line 16-p. 32 line 4; p. 37 lines 31-33).  This range overlaps and thereby renders obvious the claimed ranges for rebaudiosides D, M and A.  Further, where both the prior art and the instant invention are directed to steviol glycoside compositions, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Prakash et al. teach that additional steviol glycosides may be present in the composition, including rebaudiosides E, N and O (p. 34 line 33-p. 35 line 3).  Prakash et al. do not speak the amounts of these additional rebaudiosides.  However, where Prakash et al. speak to the inclusion of rebaudiosides as claimed in steviol glycoside compositions, it would have been obvious to have included known rebaudiosides in a steviol glycosides as the compounds are being employed in a manner consistent with their reported use to provide the predictable result of a steviol glycoside composition.
Regarding claim 2, Prakash et al. teach that Reb X can be part of a steviol glycoside mixture in a sweetener composition where the remainder of the non-Reb X 
Regarding claim 3, Prakash et al. teach sweetener compositions with Reb X and Reb D as the sweetener component, where the composition comprises greater amounts of Reb D than Reb X (p. 37 lines 19-30).  Where Prakash et al. further teach that the steviol glycoside composition may comprise only steviol glycosides as set forth above with regard to claim 2, it would have been obvious to have provided a steviol glycoside composition comprising an amount of rebaudiosides D and M as claimed, where rebaudiosides D and M were known to be combined as primary components in steviol glycoside compositions as taught by Prakash et al.
Regarding claim 4, Prakash et al. teach that the sweetener compositions including rebaudioside X (i.e., M) are effective to provide sweetness equivalence of from about 5 to 11 degrees Brix, falling within the claimed range (p. 32 lines 18-22).
Regarding claim 5, Prakash et al. teach that the rebaudioside M (i.e. X) can be present in a sweetener composition from about 25 ppm to about 800 ppm, and that, generally, natural high potency sweeteners (which is considered to include all of the claimed steviol glycosides) can be present in an amount ranging from about 0.1 ppm to about 3,000 ppm (p. 99 lines 19-29; p. 100 lines 2-3).  Both of these ranges render obvious the claimed range.  Further, where both the prior art and the instant invention 
Regarding claim 9, Prakash et al. teach that their sweetener compositions may also be provided as tabletop sweetener compositions (p. 96 lines 20-22).
Regarding claim 10, Prakash et al. teach that the sweetener composition may comprise additional sweeteners including psicose (i.e., allulose) (p. 33 lines 24-25, 31).  Therefore, it would have been obvious to have included allulose in the sweetener composition as allulose was known to be included in sweetener compositions in combination with steviol glycosides.
Regarding claim 11, Prakash et al. teach that the sweetener composition may further comprise additional natural high potency sweeteners including phyllodulcin (p. 34 lines 33-34, p. 35 line 6).  The sweetener composition may additionally comprise flavonoids (p. 44 lines 7-13).  Therefore, it would have been obvious to have included additional components such as phyllodulcin and flavonoids in the sweetener composition as these components were known to be included in sweetener compositions in combination with steviol glycosides.
Regarding claims 16 and 17, Prakash et al. teach the sweetener composition in consumable compositions including beverages (p. 99 lines 19-22).
Regarding claim 18, Prakash et al. teach that the sweetener compositions including rebaudioside X (i.e., M) are effective to provide sweetness equivalence of from about 5 to 11 degrees Brix, falling within the claimed range (p. 32 lines 18-22).
Regarding claims 19 and 20, Prakash et al. teach the sweetener composition for inclusion in beverages, including cola beverages and diet beverages (i.e., low- and 
Regarding claim 21, Prakash et al. teach that the rebaudioside M (i.e. X) can be present in a sweetener composition from about 25 ppm to about 800 ppm, and that, generally, natural high potency sweeteners (which is considered to include all of the claimed steviol glycosides) can be present in an amount ranging from about 0.1 ppm to about 3,000 ppm (p. 99 lines 19-29; p. 100 lines 2-3).  Both of these ranges render obvious the claimed range.  Further, where both the prior art and the instant invention teach combinations of steviol glycosides for sweetening beverages, the claimed range is not considered to represent an unobvious contribution over the prior art.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (WO 2013/096420) in view of Markosyan et al (WO 2012/177727).
Prakash et al. teach a steviol glycoside composition and a method of preparing a steviol glycoside composition as detailed above with regard to claims 1 and 22.
Regarding claims 6 and 7, Prakash et al. are silent as to the composition having a solubility as claimed.
Markosyan et al. teach a method of improving the solubility of steviol glycosides, including steviol glycoside compositions comprising rebaudioside D, comprising providing purified steviol glycosides, mixing the steviol glycosides with water, heating the solution of a period of time sufficient to concentrate the solution (considered to be met by the heating of the solution above the boiling point of water), and spray drying the 
Therefore, where the additional steps taught by Markosyan et al. were known to increase the solubility of steviol glycosides, it would have been obvious to have subjected the steviol glycoside composition to additional steps as claimed in order to increase the solubility of the steviol glycoside composition.  This would have required no more than routine experimentation, as these steps were known in the art to increase the solubility of steviol glycoside compositions, and in turn would have been expected to provide the predictable result of a steviol glycoside composition having a solubility of at about 0.08% (w/w) or greater, or at least about 1% (w/w). 

Response to Arguments

Applicant's arguments filed January 26, 2021, have been fully considered but they are not persuasive.
Applicant argues that the claimed steviol glycoside composition has an improved sensory profile over compositions comprising purified Reb M and mixtures of Reb M and Reb D.   Applicant points to sensory data in diet cola beverages (i.e., Example 4) and beverages having a sweetness equivalent to 5 Brix or 10 Brix (i.e., Example 8) (Remarks, pp. 5-7).
These arguments are not persuasive.  The data applicant points to includes the rebaudiosides in specific amounts, not the ranges of claim 1, and in particular beverage compositions.  Additionally, for the comparison in Example 4, the comparative 
Regarding Example 8, again the comparison is not with the closest prior art.  Where A95 in the comparison includes 25% reb M, 64% reb D, and several additional rebaudiosides in smaller amounts, while the comparative sample includes 70% reb D and 30 % reb M, it is unclear how applicant can extrapolate that the sample of the prior art would be unacceptable.  Further, the examiner notes that the instant claims are to a blend of at least 6 rebaudiosides, while the comparison sample has only 2.  The prior art allows for multiple rebaudiosides to be present.  Therefore, in the absence of convincing data comparing the instant invention with the applied prior art, all claims continue to be rejected over Prakash et al. as set forth above.
Applicant argues that where Prakash provides sensory data comparing a tri blend containing Reb M, Reb A, and Reb D and show that this triblend has improved characteristics compared with Reb M alone, one would not have arrived at the claimed invention where the claimed invention contains Reb D as the major component, while the blends of Prakash comprise Reb M as the major component (Remarks, pp. 7-8).
This argument is not persuasive.  While the triblend applicant refers to contains more Reb M than Reb D, Prakash also teaches blends that comprise more Reb D than Reb M (i.e., X) on p. 37.  Therefore, a sweetener composition comprising Reb D as the major component continues to be considered obvious over the teachings of Prakash.  Given the disclosure of Prakash, one of ordinary skill, through no more than routine experimentation, would have been able to arrive at a sweetener blend as claimed.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791